                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                                                   No. 4:17-CR-00291

                                                                                (Judge Brann)
                v.

    NATHAN CROWDER,
    MARKEESE ASKEW,
    WAYNE DAVIDSON, and
    RAYMOND HOWARD,

                               Defendant.

                                                           MEMORANDUM OPINION

                                                               MARCH 22, 2019

I.            BACKGROUND

              Defendant Nathan Crowder was indicted on September 28, 2017 on one

count of conspiracy.1 A superseding and then a second superseding indictment

were subsequently filed.2 The superseding indictments brought three additional

defendants into the case, Markeese Askew, Wayne Davidson, and Raymond

Howard, together with an additional sixteen counts. All defendants were charged

in Count 1, conspiracy to distribute controlled substances in violation of 21 U.S.C.

§ 846.



                                                            
1
       ECF No. 1.
2
       ECF No. 46.
              Crowder was additionally charged in Count 2, possession with intent to

distribute a controlled substance in violation of 21 U.S.C. § 841(a)(1); and Counts

3, 7, 11, 12, and 13, all possession with intent to distribute/distribution of

controlled substances in violation of 21 U.S.C. § 841(a)(1).

              Askew was charged in Counts 10, 14 and 17, all possession with intent to

distribute/distribution of controlled substances in violation of 21 U.S.C. §

841(a)(1); Count 15 possession with intent to distribute/distribution of fentanyl in

violation of 21 U.S.C. § 841(a)(1); and Count 16 possession with intent to

distribute/distribution of methamphetamine in violation of 21 U.S.C. § 841(a)(1).

              Davidson was charged in Counts 4, 5, 6, and 8, all possession with intent to

distribute/distribution of controlled substances in violation of 21 U.S.C. §

841(a)(1); and Count 9 possession with intent to distribute a controlled substance

in violation of 21 U.S.C. § 841(a)(1).

              Crowder has filed a “Motion for a Pre-Trial James Hearing to Determine the

Existence of a Conspiracy and the Admissibility of Co-conspirator’s Statements,”3

joined by Defendants Howard and Askew, that necessarily impacts Defendant

Davidson as well. The motion is now ripe for disposition. It is denied for the

reasons stated below in this Memorandum Opinion.

               


                                                            
3
       ECF No. 126.


                                                               - 2 - 
II.           DISCUSSION

              The United States Court of Appeals for the Fifth Circuit in United States v.

James,4 set forth the standard for handling the admissibility of coconspirator

statements. James hearings are proceedings during which a court holds a pre-trial

hearing to determine the admissibility of coconspirator statements in accordance

with the Federal Rules of Evidence.

              Pursuant to Federal Rule of Evidence 801(d)(2)(E), coconspirator hearsay

evidence is properly admitted “if the trial court determines that: (1) a conspiracy is

proven by a preponderance of the evidence; (2) the declarant and the defendant

were both members of the conspiracy; and (3) the statements were made in the

course and furtherance of the conspiracy.”5 James held that Federal Rule of

Evidence 104 required the “judge alone to make the determination of the

admissibility of the [801(d)(2)(E)] evidence.”6 James also explained the practical,

procedural end of this determination. “The district court should, whenever




                                                            
4
       590 F.2d 575 (5th Cir. 1979).
5
       United States v. Johnson, 4 F.3d 904, 914 (10th Cir. 1993), but see James at 578, holding that
       the standard is “substantial evidence,” rather than preponderance. The Third Circuit has
       maintained the preponderance standard: “Generally, the trial judge makes a finding that the
       government has shown the conspiracy's existence by a preponderance of the evidence before
       the statement is admitted.” United States v. De Peri, 778 F.2d 963, 981 (3d Cir. 1985).
6
       James, at 579-80.


                                                               - 3 - 
reasonably practicable, require the showing of a conspiracy and of the connection

of the defendant with it before admitting declarations of a coconspirator.”7

              A James hearing is not always required, however. “If it determines it is not

reasonably practical to require the showing to be made before admitting the

evidence, the court may admit the statement subject to being connected up.”8

              The United States Court of Appeals for the Seventh Circuit has explained a

trial court’s two options – James hearing or conditional admittance – as follows:

              It can admit the statements subject to the government’s eventual proof
              by a preponderance of the evidence of the elements required under rule
              801(d)(2)(E). If the government fails its burden, the court will either
              declare a mistrial or issue an appropriate limiting instruction, depending
              on the degree of damage done by the declarations admitted.

              Alternatively, the court can require the government to make a
              preliminary showing of its proof on the declarations and the conspiracy
              from which the court can determine whether the government will
              satisfy its burden under Santiago. [United States v. Santiago, 582 F.2d
              1128 (7th Cir. 1978).] The court may require the government to come
              forth with its proof on the conspiracy issue. Such a procedure will result
              in a duplication of efforts, however, for the same proof will most likely
              be offered at trial. Furthermore, because the Santiago determination is
              subject to change during the trial, holding a full blown pretrial hearing
              for a decision which is not final is an inefficient means of resolving the
              issue.9




                                                            
7
       James at 582.
8
       Id.
9
       United States v. Andrus, 775 F.2d 825, 837 (7th Cir. 1985).


                                                               - 4 - 
              The United States Court of Appeals for the Third Circuit has approved trial

courts admitting coconspirator statements conditionally subject to later ‘connecting

up.’ “In complex trials involving a large amount of interrelated testimony, it may

be necessary to admit the statements provisionally, subject to a later finding of a

conspiracy established by the preponderance of independent evidence.”10 In fact,

although the Third Circuit has cautioned against this approach, it is common in the

Middle District of Pennsylvania for “the government to introduce into evidence the

co-conspirator declarations ‘subject to later connection.’”11

III.          CONCLUSION

              Defendant Crowder’s motion is denied. The Court respectfully declines to

hold a James hearing.12 I will conditionally admit the statements subject to later

‘connecting up,’ and at the conclusion of the Government’s case in chief at trial

will make a Trowery finding, by a preponderance of the evidence, “to determine



                                                            
10
       United States v. De Peri, 778 F.2d 963, 981 (3d Cir. 1985), see also United States v. Johnson,
       535 F.3d 82 (8th Cir. 2008); United States v. West, 58 F.3d 133, 142 (5th Cir. 1995) (“hearing
       is required and the district court was free to allow admission of the testimony before making
       its determination of whether the testimony fit within Rule 801(d)(2)(E).”).
11
       United States v. Steinmetz, 643 F. Supp. 537, 542 (M.D. Pa. 1986) (Caldwell, J.).
12
       Moreover, the Government is under no obligation to disclose coconspirator statements in
       discovery. “Disclosure of co-conspirator statements is not required, reasoning that “allowing
       a defendant to discover the statement of a co-conspirator as his own would transmogrify the
       coconspirator into the person of the defendant himself.... [A] defendant who fears further
       disclosure by a coconspirator could take whatever unlawful steps are necessary to insure that
       his alter ego is silenced.” United States v. Ordaz-Gallardo, 520 F. Supp. 2d 516, 519 (S.D.N.Y.
       2007).


                                                               - 5 - 
whether the evidence is competent as against the nondeclarant.”13 This will be

done in accordance with Federal Rules of Evidence 104 and 801(d)(2)(E).

              An appropriate Order follows.



                                                                        BY THE COURT:



                                                                        s/ Matthew W. Brann
                                                                        Matthew W. Brann
                                                                        United States District Judge




                                                            
13
       United States v. Trowery, 542 F.2d 623, 627 (3d Cir. 1976).


                                                               - 6 - 
